      Case: 1:20-cv-01546-SO Doc #: 1 Filed: 07/14/20 1 of 9. PageID #: 1




                IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF OHIO
                          EASTERN DIVISION
WESLEY EASTERLY                )
4172 HUFFMAN ROAD              )
MEDINA, OH 44256               )    CASE NO.
                                )
CHRISTOPHER JOECKEN            )
14805 TRISKETT ROAD            )
CLEVELAND, OH 44111            )    JUDGE
                                )
EVAN GRAHAM                    )
1292 WILBUR ROAD               )
MEDINA, OH 44256               )
                                )
          Plaintiffs           )
v.                              )
                                )
NICK HARTKOP                   )
302 Park Avenue Apt. 2         )
Raleigh, NC 27605-1842         )
                                )
          Defendant            )


                               COMPLAINT
                      Jury Demand Endorsed Hereon


                         JURISDICTION AND VENUE

     1. All Plaintiffs are residents of Cuyahoga or Medina County

and citizens of the state of Ohio. Defendant is a resident and

citizen   of   the   state   of   North   Carolina.      There   is   complete

                                      1
     Case: 1:20-cv-01546-SO Doc #: 1 Filed: 07/14/20 2 of 9. PageID #: 2



diversity of citizenship.       The events described herein all took

place within the jurisdiction of this court.            The LLC was formed

in Cuyahoga County, Ohio.

     2. The actual amount in controversy between Plaintiffs and

Defendant exceeds the sum of $75,000.

     3. Jurisdiction and venue are proper pursuant to 28 USC

section 1332.

     4. The primary controversy in this case arises under the laws

of the United States and concerns copyrights, to wit: 17 USC 101

et seq. and the United States Constitution, Article 1.

     5. Jurisdiction and venue are proper pursuant to 28 USC

section 1331 and 1338.

     6. The remaining issues in actual controversy are subject to

the supplemental jurisdiction of the District Court pursuant to 28

USC 1367.

                COUNT ONE-DECLARATORY JUDGMENT-COPYRIGHT

     7. This is an action for declaratory judgment pursuant to 28

USC 2201 et seq.

     8. Plaintiffs and Defendant were friends and musicians who

have played together on various occasions and in various bands

during the course of their music careers spanning 2007 to present.

     9. In approximately 2010 a band called McCafferty was formed

and began performing and touring.



                                     2
     Case: 1:20-cv-01546-SO Doc #: 1 Filed: 07/14/20 3 of 9. PageID #: 3



     10. McCafferty was successful both in touring and recording.

During their professional music work with the band, Plaintiffs and

Defendant    co-authored,    performed,        and   are   the    owners   of   a

collection of songs consisting of up to 85 songs jointly created

and recorded by the Plaintiffs and defendant (“The Discography”.)

     11.    The   Parties   wrote   songs      together    each    contributing

elements according to his talents.              The parties intended their

effort to result in a single complete song.

     12. The Discography is under copyright protection pursuant to

Title 17 and the United States Constitution, Article 1 from the

moment each song was created by the Parties in their collaborative

writing process described above and when that process was reduced

to writing or fixed in another tangible form such as a recording.

     13. Additional copyrights for each recorded performance were

created when the parties recorded each song (“the Recordings”).

     14. The parties created joint works pursuant to 17 USC 101 in

each song of the Discography and recordings where their intention

in creating, writing, and recording the Discography was that their

individual   contributions    would       be   merged   into     inseparable    or

interdependent parts of the unitary whole, i.e. each of the songs.

     15. As a result of authoring these joint works, Plaintiffs

and Defendant jointly own a copyright in equal shares in each of

the 85 songs and in each subsequent recordings of the songs.



                                      3
          Case: 1:20-cv-01546-SO Doc #: 1 Filed: 07/14/20 4 of 9. PageID #: 4



       16. On or about May 8, 2017, the parties created a limited

liability company known as “McCafferty Band, LLC.”                      Through this

entity the income and expenses of the band were directed.                        There

was no operating agreement, but the four members demonstrated their

intention and equal ownership when the parties shared the net

income of the LLC in equal shares.

       17.    TuneCore     is   a   Brooklyn,        New   York-based    independent

digital music distribution, publishing, and licensing service.

TuneCore collects payments for royalties from individual plays of

songs on jukeboxes and the internet and then aggregates and pays

to the copyright owners those royalties.

       18. Among the income sources of the LLC is royalties paid by

TuneCore for internet and jukebox play.                    Such income consists of

approximately $100,000 per year.

       19. On or about March 29, 2018 Defendant Nick Hartkop suffered

a breakdown, left the band in Masa, Arizona and returned home by

air.      As a result, the rest of the tour was cancelled, and the

Plaintiffs returned to Ohio in the touring van.

       20.     At   that    same      time,       Plaintiff     Christopher     Joecken

discontinued his association with Defendant Nick Hartkop.                        On or

about December 21, 2019, Defendant declared that Plaintiff Wesley

Easterly was “out” of the band and the LLC. By “out” Defendant

attempted to terminate each plaintiff’s memberships in the LLC.

On   or     about    January    29,    2020       during   an    argument     Defendant

                                              4
     Case: 1:20-cv-01546-SO Doc #: 1 Filed: 07/14/20 5 of 9. PageID #: 5



unilaterally removed Evan Graham from the LLC membership.                  There

was no vote of the membership nor any payment in compensation for

the value of the individual’s membership interest.            Defendant had

no right or authority to take these actions.

     21. Defendant has not accounted to Plaintiffs for the income

of the LLC, or the royalties; and, upon information and belief,

Defendant has misappropriated the funds that should have been paid

to the plaintiffs for his own uses.

     22. Plaintiffs seek a declaratory judgment setting forth the

equal ownership of the copyrights to the music and the recorded

performances   of    the   Parties   and   to   the   subsequent   royalties

therefrom.

  COUNT TWO-STATE LAW CLAIM-DECLARATORY JUDGMENT-LLC OWNERSHIP

     23. Plaintiffs reallege the allegations made in the preceding

paragraphs as if re-written herein.

     24. This is an action for declaratory judgment pursuant to 28

USC 2201 et seq. and R.C Chapter 2721.

     25. Each of the parties to this lawsuit is an equal member of

the LLC and owns one-fourth of the LLC.

     26. Defendant kept the books and records of the LLC. and did

not share that information with Plaintiffs.

     27. The LLC’s had revenue from a variety of sources. These

sources   included   performance     and   touring    revenue,   merchandise



                                      5
       Case: 1:20-cv-01546-SO Doc #: 1 Filed: 07/14/20 6 of 9. PageID #: 6



sales, and royalties from various sources including primarily

TuneCore.

       28. The royalties amount to approximately $100,000 per year.

       29. The LLC collected all the Band’s revenue and paid the

LLC’s expenses and the Band’s touring expenses.               The LLC continues

to collect the ongoing revenue from tune core and other sources at

the present time.

       30. The parties, through the LLC, paid distributions in equal

shares to each of the Plaintiffs and Defendant until November 2018

when    Defendant     without     the       agreement    of    his   co-members

discontinued paying Plaintiffs as aforesaid.

       31.   Defendant     claimed      to    eject     the   Plaintiffs     from

membership, but he had no right to do so.

       32. Ohio Revised Code Chapter 1705 governs limited liability

companies.     That chapter provides for required documents to be

kept by the LLC including a list of the members and a list of the

capital contributions by each member.            R.C. 1705.28.

       33. Defendant was the de facto managing member of the LLC and

failed to maintain the required records.

       34. The profits of an LLC are to be divided in proportion to

capital contribution or according to the operating agreement. R.C.

1705.10.

       35. Plaintiffs seek a declaratory judgment setting forth

their equal ownership of the LLC.

                                        6
      Case: 1:20-cv-01546-SO Doc #: 1 Filed: 07/14/20 7 of 9. PageID #: 7




                  COUNT THREE- DEMAND FOR ACCOUNTING

     36. Plaintiffs reallege the allegations made in the preceding

paragraphs as if re-written herein.

     37. Plaintiffs are entitled to an accounting of the revenue

and expenses of the LLC pursuant to 1705.22.

     38. Plaintiff demands an order compelling Defendant to make

a full accounting of the revenue and expenses of the LLC including

payments from TuneCore.

COUNT FOUR-STATE LAW CLAIM- STATE LAW CLAIM-CONVERSION OF LLC FUNDS

     39. Plaintiffs reallege the allegations made in the preceding

paragraphs as if re-written herein.

     40. Defendant occupied a position of trust as the managing

member of the LLC.

     41. Defendant kept the books, received the revenue, and paid

the expenses and distributions to the member of the LLC.

     42. Upon information and belief, Defendant misappropriated

funds belonging to the LLC including but not limited to the

diversion of royalty payments from TuneCore in amounts exceeding

$75,000.

     43.   Plaintiffs    seeks   judgment     against    Defendant    for   the

misappropriated funds.

                                      7
     Case: 1:20-cv-01546-SO Doc #: 1 Filed: 07/14/20 8 of 9. PageID #: 8



                      COUNT FIVE-ATTORNEY’S FEES

     44. Plaintiffs seek attorney’s fees and costs from Defendant

as authorized by 17 U.S.C. § 505.

     45. This civil action is brought under title 17.             Plaintiffs

have incurred costs including reasonable attorney’s fee in an

amount to be determined at trial.

                               JURY DEMAND

     Plaintiffs demand a trial by a jury of the maximum number

permitted.

     WHEREFORE, Plaintiffs demand judgment against Defendant as

follows:

     1)    for   Declaratory   judgment    setting    forth    the   parties’

rights, ownership, and interests in the copyrights and the LLC on

counts 1 and 2;

     2) for an order commanding Defendant to make a full accounting

for all funds generated as a result of the copyrights, or the

activity of the LLC on count 3;

     3) for judgment against Defendant for funds converted by the

Defendant on count 4;




                                     8
     Case: 1:20-cv-01546-SO Doc #: 1 Filed: 07/14/20 9 of 9. PageID #: 9




     4) for their reasonable attorney’s fees on count 5;

     5) for such other and further relief to which the Plaintiffs

are entitled, at law or in equity.

                                   Respectfully submitted,



                                   /s/Richard E. Hackerd
                                   RICHARD E. HACKERD
                                   Attorney Reg. #0055306
                                   55 Public Square, suite 2100
                                   Cleveland, OH 44113
                                   216.241.8282
                                   866.201.0249 (fax)
                                   Richard@Hackerd.com (E-mail)
                                   Attorney for Plaintiffs




                                     9
